DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of IDS filed on 2/13/20 and 11/16/21. Claims 1-2 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following enumerated reasons apply:
1.Claim 1 recites “ (A) 12 to 35 mass% of a powder composition except for a color pigment, the powder composition including one or two or more selected from a silicone powder, a urethane powder, and a nylon powder in an amount of 40 mass% or more “ , expression is ambiguous and confusing. The amount is 12-35% at line 1 therefore how can the amount be 40% or more” at line 3? Examiner reviewed the example for guidance and all the powder component is within the range of 12 to 35 mass%. 
50 to 68 mass% of a fluid oil content having a viscosity of 15 to 100 mPa.s, the fluid oil content including an oil content having a viscosity of 15 to 100 mPa-s in an amount of 44 mass% or more. The values 44- 49.99% does not come under the range recited for component (B). The same is true for “more”. The values 68.01% to 100% range does not meet the range recited for component (B). Examiner reviewed the example for guidance and all the fluid oil component is within the range of 50 to 68 mass%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0350835 (‘835).
US ‘835 is cited in the IDS dated 2/13/20. The effective filing date of instant application is 8/31/2017 and the effective filing date of US ‘835 is 2/2/17.

			Claim analysis
The art is based upon the reference teaching 12-35% mass of powder component and 50-68% of fluid oil component.
US ‘835 teaches unevenness correction cosmetic and at ¶ [ 0022] teaches oil absorbing silicone composite spherical particles powder (claimed silicone powder)  and at ¶ [ 0025] teaches the amount, which is 6.5-34.3 % and the claimed amount 12-35% overlaps with amount taught by US ‘835.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

 US ‘835 at ¶ [ 0028] teaches silicone oil component and describes various silicone oils and at ¶ [0029] teaches other oils suitable and at ¶ [ 0030] teaches the viscosity, which is 1-100mm2/s also expressed as cSt and this overlaps with the claimed viscosity and at ¶ [0031] teaches  the amount, which is 8-85% and the claimed amount 50-68% overlaps.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)	

US ‘835 at ¶ [0043] teaches film-forming agent and at ¶ [0054] teaches lipstick.  
Regarding the limitations directed to  glossiness of a coating film thereof … or less of claim 2, it is the examiner's position that these limitations would be intrinsic properties of the composition because US '835  teaches a composition with the same components as the instant application including the  silicone powder component and fluid oil. According to MPEP 2112.02, products of identical chemical composition cannot have mutually exclusive properties. A 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare composition of US '835 by having silicone powder and fluid oil within the range taught by US ‘835 and also film forming agent and formulate the composition in the form of lipstick also taught5 by US ‘835 with the reasonable expectation of success that the compositions are also useful for correcting the unevenness in the lipstick which is beneficial to the consumer. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619